PER CURIAM.
The Director of Revenue appeals an order reinstating the driver’s license of the respondent Don Eugene Miller whose license was *649revoked for refusing chemical testing under § 577.041, RSMo Supp.1992 (effective 7-1-92, now repealed). In the only brief filed here, the Director asserts the circuit court lacked subject matter jurisdiction to entertain Miller’s petition for review. Miller’s petition admitted “That on or about February 19,1993, the defendant did notify the plaintiff ... his privilege to ... operate a motor vehicle had been revoked ... due to failure to take a chemical test.” The legal file shows the filing date of Miller’s § 577.050 petition as April 14, 1993.
Filing the petition for review within thirty days after notice of revocation is essential to the circuit court’s subject matter jurisdiction in § 577.041 proceedings. Romans v. Director of Revenue, 783 S.W.2d 894, 896 (Mo. banc 1990); § 302.311, RSMo 1986. The petition for review must be filed within thirty days of the mailing of notice. Ramey v. Director of Revenue, 865 S.W.2d 442, 443 (Mo.App.1993); § 302.311, supra. Late filing deprives the circuit court of jurisdiction, and nullifies any judgment rendered. Johnston v. Director of Revenue, 851 S.W.2d 128 (Mo.App.1993). Subject matter jurisdiction cannot be conferred by waiver, by consent, or by confession of judgment. Cross v. Director of Revenue, 861 S.W.2d 214, 216 (Mo.App.1993).
Here, the notice of revocation shows mailing on February 19,1993. In his petition for review, Miller recognizes notification on that date. Both the file stamp and the docket entry reflect filing of that petition on April 14, 1993. Miller’s admitted failure to file his petition within thirty days of the mailing of notice deprived the circuit court of jurisdiction. Romans v. Director of Revenue, 783 S.W.2d at 894. The order reinstating his driver’s license is therefore void. The order reinstating Miller’s driver’s license is reversed, and the cause is remanded with directions to dismiss the respondent’s petition.
All concur.